Citation Nr: 1806233	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  13-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for atrial fibrillation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case in June 2015 for additional development.  In a February 2017 decision, the Board denied entitlement to service connection for basal cell carcinoma and remanded the issue of entitlement to an increased rating for atrial fibrillation. The case has since been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is compliance with the previous Board remand and a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Stegall v. West, 11 Vet. App. 268   (1998).

Pursuant to the February 2017 remand, a VA medical opinion was obtained in April 2017 to reconcile conflicting medical opinions of record addressing whether the Veteran's AICD (automatic implantable cardioverter-defibrillator) is related to his service-connected atrial fibrillation.  See December 2011 VA examination; October 2015 VA examination.  The April 2017 examiner determined that the Veteran's AICD was for his non service-connected cardiomyopathy.  However, the Board finds that the opinion is inadequate because the examiner provided no rationale to support his opinion other than the December 2011 VA examiner's determination which linked the Veteran's AICD to his non service-connected cardiomyopathy.  Furthermore, the examiner failed to consider the October 2015 VA examiner's contrary statement that the Veteran's AICD was to treat his atrial fibrillation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301  (2008); see Monzingo v. Shinseki, 26 Vet.App. 97, 105  (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Moreover, the Board notes that the Veteran was last afforded a VA heart examination in October 2015, which is almost two and a half years ago.  Additionally, to the extent that the December 2011 and April 2017 VA examiners cited to ECG/HOLTER/ECHO testing conducted in 2008, the Board notes that a review of VA treatment records indicates that there are more recent cardiac tests that have not been associated with the record.  See e.g. VA November 2015 cardiology note stating that echocardiogram imaging is available in VISTA.  Based on the foregoing, the Board finds that an updated VA examination and adequate medical opinion would are required to ascertain the current severity and manifestations of the Veteran's service-connected atrial fibrillation. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent and outstanding VA medical records, including all cardiac tests and studies contained in VISTA.   

2.  The Veteran should be afforded a VA examination with the appropriate specialist to ascertain the current severity and manifestations of his service-connected atrial fibrillation.  The examiner is requested to review all pertinent records associated with the claims file including private treatment records for atrial fibrillation dated from April 2011 to September 2011, including those from Heywood Cardiology Associates, in addition to any echocardiogram, EKG, Holter monitoring, chest x-ray, and stress test reports.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine whether the Veteran's August 2008 implantation of an AICD was necessitated by his service-connected atrial fibrillation.  In rendering the opinion, the examiner is asked to consider the December 2011 examiner's statement that the AICD was for non-service-connected cardiomyopathy as opposed to the October 2015 VA examiner's statement that the AICD was for service-connected atrial fibrillation.  

The examiner should identify the symptoms associated with the Veteran's service-connected atrial fibrillation.  If the examiner is unable to distinguish between the symptoms associated with the service-connected atrial fibrillation and any symptoms associated with a nonservice-connected disorder (including any other nonservice-connected heart disorder), he or she must state so in the report. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  The examiner must specifically assess the Veteran's METs and ejection fraction, and comment on whether there is continuous medication, cardiac hypertrophy, dilatation on electrocardiogram, echocardiogram, or X-ray, left ventricular dysfunction, and/or congestive heart failure. 

If exercise testing cannot be conducted for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




